Case 1:20-cv-06135-JPO Document 36-1 Filed 01/22/21 Page 1 of 10




                      EXHIBIT 1
         Case 1:20-cv-06135-JPO Document 36-1 Filed 01/22/21 Page 2 of 10
                                                                                   21st Floor
                                                                                   1251 Avenue of the Americas
                                                                                   New York, NY 10020-1104

                                                                                   Katherine Bolger
                                                                                   (212) 402-4068 tel
                                                                                   (212) 379-5244 fax

                                                                                   KateBolger@dwt.com




                                                           November 20, 2020

VIA E-MAIL

Jillian T. Weiss
Law Office of Jillian T. Weiss, P.C.
442 15th Street No. 1R
Brooklyn, NY 11215
Tel: (845) 709-3237
Fax: (845) 584-0160
jweiss@jtweisslaw.com

        Re:      Hay v. New York Media LLC, et al., 1:20-cv-6135 (JPO)

Dear Ms. Weiss,

       We represent defendants New York Media LLC,1 Kera Bolonik and David Korzenik (the
“Defendants”) in the above-referenced action. We write, pursuant to Fed. R. Civ. P. 11, to inform
you that Defendants intend to file a motion for sanctions unless you withdraw the First Amended
Complaint (“FAC”) in this action within 21 days of this letter. A copy of the Notice of Motion is
annexed hereto. In addition, we write to put you on notice that if you do not withdraw the FAC,
Defendants will assert a counterclaim against plaintiff Bruce Hay (“Hay” or “Plaintiff”) consistent
with the newly amended New York anti-SLAPP statute. N.Y. Civil Rights Law § 70-a.

        “Under Rule 11, an attorney has an obligation to file only papers that have a basis in fact.
. . . As such, every attorney owes a duty to conduct a pre-litigation inquiry into the viability of a
pleading that is objectively reasonable under the circumstances.” Goldman v. Barrett, 825 Fed.
App’x 35, 37 (2d Cir. 2020) (citations omitted). Rule 11 states that by filing a pleading, written
motion, or other paper to the court, an attorney certifies that 1) it is not being presented for any
improper purpose; 2) the claims and legal contentions “are warranted by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law or for establishing new
law”; 3) the factual contentions have evidentiary support, or will likely have evidentiary support
after discovery; and 4) denials of factual contentions are warranted on the evidence, or are
reasonably based on belief or a lack of information. Fed. R. Civ. P. 11(b). “[I]f it is clear that the
action was destined to fail based on the facts and existing precedent, and where no reasonable
argument could be advanced to change or extend the present law, [R]ule 11 requires a sanction.”
O’Malley v. N.Y.C. Transit Auth., 896 F.2d 704, 706 (2d Cir. 1990).


1
 We note that New York Media LLC is not a proper party to this lawsuit, as New York Magazine is owned and
published by Vox Media LLC.
         Case 1:20-cv-06135-JPO Document 36-1 Filed 01/22/21 Page 3 of 10




         Here, Plaintiff’s FAC is patently frivolous and each of its claims is without basis in law or
in fact. As one commentator put it, Plaintiff’s lawsuit is in danger of “collaps[ing] under the weight
of its own absurdity.”2 For the reasons set forth below, we demand that you dismiss this action
with prejudice, or face sanctions.

Breach of Contract

        First, Plaintiff has not and cannot plausibly allege a claim for breach of contract. To state
such a claim under New York law, Plaintiff must sufficiently allege: 1) the existence of a contract;
2) Plaintiff’s performance under the contract; and 3) Defendant’s breach of the contract. Dee v.
Rakower, 112 A.D.3d 204, 208-209 (2d Dep’t 2013). Plaintiff’s breach of contract claim in this
action is deficient in numerous respects.

         To begin with, the contract alleged in the FAC clearly violates the statute of frauds. Under
New York law, any oral contract is void if it is not capable of complete performance within one
year. Almeciga v. Center for Investigative Reporting, Inc., 185 F. Supp. 3d 401, 409 (S.D.N.Y.
2016) (finding purported oral contract between publisher and source unenforceable where plaintiff
did not plead that promise by defendants to conceal plaintiff’s identity was limited in duration).
Here, the alleged oral contract between Plaintiff and “Bolonik and/or New York Media” contains
at least two terms of indefinite duration: 1) that Plaintiff would “work[] exclusively” with Bolonik
and/or New York Media in producing the story (FAC ¶ 163); and 2) that “Plaintiff would be treated
with the utmost professionalism and respect by Bolonik and New York Magazine” (id.). Indeed,
the FAC makes clear that Plaintiff considered the terms of the alleged agreement to have remained
in effect beyond the publication of the articles in question. See FAC ¶ 82 (describing how Plaintiff
continued to act in reliance on Bolonik’s alleged promises “[f]ollowing the publication of the
resulting article in the summer of 2019”). An oral contract containing such terms of indefinite
duration is void. Not surprisingly, then, courts regularly refuse to find contracts based on alleged
oral promises provided by publishers to sources, even when the promises are far more concrete
than the ones alleged here. See, e.g., Aretakis v. Hearst Publc’ns, 24 Misc.3d 1233(A), at *3 (Sup.
Ct. N.Y. Cty. 2009) (court was “reluctant to enforce vague, oral contracts where defendant’s First
Amendment rights might be affected.” (internal quotes omitted)); Steele v. Isikoff, 130 F. Supp. 2d
23, 31 (D.D.C. 2000) (“[J]ournalistic ethics effectively bar reporters and sources from entering
into traditional contracts relating to the provision of information or the publication of stories,” and
therefore “ordinary contractual considerations are inapplicable in this context”); Sellers v. Am.
Broad. Co., 668 F.2d 1207, 1209-10 (11th Cir. 1982) (source’s agreement to provide an “exclusive
story” in exchange for copyright privileges and public credit was unenforceable due to the
vagueness as to what constituted the “exclusive story”); see also Veilleux v. Nat’l Broad. Co., 206
F.3d 92, 123 (1st Cir. 2000) (noting that restricting speech on matters of public concern on the
basis of vague oral promises raises serious constitutional questions under the First Amendment).
The contract claim is, therefore, destined to fail.

       And, even if the contract alleged in the FAC did not violate the statute of frauds, it would
nevertheless be void on its face as a result of the fatal vagueness of the alleged contractual terms
outlined in the FAC. For a contract to be valid under New York law, the agreement between the

2
 Daniel Novack and Dakshïna Chetti, “Professor’s ‘Self-Defamation’ Suit Unlikely to Succeed,” Law360 (Nov. 6,
2020), https://www.law360.com/legalethics/articles/1326453/professor-s-self-defamation-suit-unlikely-to-succeed.


                                                        2
        Case 1:20-cv-06135-JPO Document 36-1 Filed 01/22/21 Page 4 of 10




parties must be “definite and explicit so their intention may be ascertained to a reasonable degree
of certainty.” Candid Prods., Inc. v. Int’l Skating Union, 530 F. Supp. 1330, 1333 (S.D.N.Y.
1982). Thus, there can be no enforceable contract where “the terms of the agreement are so vague
and indefinite that there is no basis or standard for deciding whether the agreement has been kept
or broken, or to fashion a remedy, and no means by which such terms may be made certain.” Id.
at 1333-34. Here, Bolonik’s and/or New York Media’s alleged contractual obligations – that their
investigation and reporting be “thorough,” “professional,” and “sensitive to . . . gender issues,”
and that they act “with the utmost professionalism and respect” – are hopelessly nebulous and
provide no standard for judging whether their conduct breached the agreement. Plaintiff’s breach
of contract claim, therefore, cannot be maintained consistent with Fed. R. Civ. P. 11(b).

Defamation

  i.    Kera Bolonik and New York Media

        Second, Plaintiff’s defamation claim against Bolonik and New York Media is similarly
frivolous. Initially, the claim is doomed from the get-go by the fact that Plaintiff not only
consented to the alleged defamation, he, in fact, enthusiastically participated in it, and continued
to actively promote and defend it after the article’s publication. FAC ¶¶ 70, 72, 74, 82, 103, 105,
128. This fact alone means the defamation claim is barred in its entirety. See Sleepy’s LLC v.
Select Comfort Wholesale Corp., 779 F.3d 191, 199 (2d Cir. 2015) (“Consent of the person
defamed to the making of a defamatory statement bars that person from suing for the
defamation.”); Schoepflin v. Coffey, 162 N.Y. 12, 20 (1900) (“Proof was given upon the trial which
tended to show that the articles printed and published in the several newspapers were sent out by
the manager of the Associated Press with the consent and by the authority of the plaintiff. . . . If
the plaintiff consented to or authorized the publication complained of, he cannot recover for any
injury sustained by reason of the publication he authorized.”).

        Even if Plaintiff had not consented to the article’s publication, the defamation claim would
fail. To begin with, the bulk of the alleged false and defamatory statements identified in the FAC
are not about Hay at all, but about Maria-Pia and Mischa Shuman (the “Shumans”). It goes without
saying that Plaintiff cannot recover for statements that are not “of and concerning” him. Church
of Scientology Int’l v. Behar, 238 F.3d 168, 173 (2d Cir. 2001). In fact, the only alleged defamatory
meanings Plaintiff alleges about himself is that the articles “falsely portray[] Plaintiff as . . . foolish
and gullible.” FAC ¶ 172. But “gullible” is how Hay described himself. And more than that,
Plaintiff has stated repeatedly and consistently – in the FAC itself and in his letters to Defendants
– that the Shumans did cause him to believe that he was the father of Maria-Pia’s child, and that
he did believe he was the victim of a paternity scheme perpetrated by the Shumans. See, e.g., FAC
Ex. A at 20 n. 46; FAC ¶¶ 43, 58, 62, 69, 72, 87. In short, the alleged defamatory meaning is
admitted by Plaintiff to be true.

 ii.    David Korzenik

        Next, the defamation claim as alleged against Mr. Korzenik is similarly frivolous. Initially,
it is based on alleged oral communications made to Doug Brooks, Howard Cooper, and “other
third parties.” FAC ¶ 141-43. It is therefore a claim for slander. Under New York law, a slander
claim requires the plaintiff to either show that the allegedly defamatory statements constitute


                                                    3
        Case 1:20-cv-06135-JPO Document 36-1 Filed 01/22/21 Page 5 of 10




slander per se, or plead special damages. Liberman v. Gelstein, 80 N.Y.2d 429, 434-35 (1992). In
order to constitute slander per se, the allegedly defamatory statements must fall into one of four
categories: “1) accusations of a serious crime; 2) statements tending to injure another in his or her
trade or profession; 3) accusations of having a loathsome disease; or 4) imputing unchastity to a
woman.” Kerik v. Tacopina, 64 F. Supp. 3d 542, 569 (S.D.N.Y. 2014) (internal quotes omitted).

        The allegedly defamatory statements at issue here do not fall into any of these four
categories, notwithstanding the entirely conclusory assertion that they “impugn Plaintiff's honesty,
trustworthiness and professional fitness, damaging his reputation and relationships with
professional colleagues and associates, personal friends, academic institutions and others.” FAC
¶ 180. Nor has Plaintiff pled special damages arising from Mr. Korzenik’s alleged slander and
indeed does not even distinguish these damages from those caused by Kera Bolonik and New York
Media’s alleged libel. See FAC ¶ 182. This failure to plead special damages is fatal to Plaintiff’s
defamation claim against David Korzenik. See Kerik, 64 F. Supp. 3d at 570. The slander claim
against David Korzenik, therefore, must similarly be withdrawn.

Gender-Based Discrimination

        Finally, Plaintiff’s claims of gender-based discrimination asserted against Bolonik and
New York Media are frivolous. The New York State Human Rights Law (“NYSHRL”) and the
New York City Human Rights Law (“NYCHRL”) extend protections to individuals acting in an
array of capacities, including, for example, employees, interns and freelancers (see NYSHRL
§§ 296(1)(a), 296-c, 296-d; see also NYCHRL § 8-107(23)), but nothing in the text of either
statute suggests that those protections extend to the subject of a magazine article. What’s more,
the allegations in the FAC make clear that, even if the relationship between Plaintiff and
Defendants were contractual in nature (which it was not), Plaintiff nonetheless remains outside
the scope of the State and City Human Rights Laws. To the extent that Plaintiff attempts to
interpret reference in the NYSHRL to “non-employees in [the] workplace” to include everyone
with any sort of relationship to either Bolonik or New York Media, not only does the FAC fail to
allege that Plaintiff ever visited their workplaces in New York, but such an expansive reading
cannot be reconciled with the other provisions of the NYSHRL. See, e.g., Scott v. Mass. Mut.
Life Ins., 86 N.Y.2d 429, 435 (1995) (declining to adopt an interpretation of the NYSHRL that
would render its remaining provisions “mere surplusage”).

         In addition, the conduct alleged in the FAC is not sufficiently serious to violate either the
NYCHRL or the NYSHRL. “Although the jurisdiction of the [NY]SDHR is broad, it is not
limitless.” Stoudymire v. NYSDHR, 36 Misc. 3d 919, 921 (Sup. Ct. Cayuga Cty. 2012).
Similarly, despite the broad application of the NYCHRL, the law does not “operate as a general
civility code.” Williams v. New York City Hous. Auth., 61 A.D.3d 62, 79 (1st Dep’t 2009) lv to
appeal denied 13 N.Y.3d 702 (2009) (internal quotes omitted). Once Plaintiff’s generalized,
conclusory allegations of gender-based discrimination are set aside, what’s left in support of the
Third Cause of Action is a recitation of events that fails to give rise to an inference of gender-
based discrimination. Here, the alleged tortious conduct is that Bolonik “sought t[o] replace the
Shumans as the object of [Plaintiff’s] romantic affections” (FAC ¶ 96), introduced Plaintiff to
two of her friends over dinner, disclosed that she was “exclusively lesbian” (id. ¶ 97), and
regularly communicated with him by text and phone, in the course of which she shared details
about her life (id. ¶ 98). Not only is Plaintiff flatly wrong about the nature of his relationship


                                                  4
        Case 1:20-cv-06135-JPO Document 36-1 Filed 01/22/21 Page 6 of 10




with Bolonik, but this selective and distorted recitation of his interactions with her fails to nudge
his claim of gender-based discrimination “across the line from conceivable to plausible,” Bell
Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007), because the complained-of conduct
“consist[ed] of nothing more than what a reasonable victim of discrimination would consider
petty slights and trivial inconveniences.” Williams, 61 A.D.3d at 80. See, e.g., McCormick v.
Int’l Ctr. for the Disabled, 2013 NY Slip Op 31063 (Sup. Ct. N.Y. Cty. 2013) (dismissing
NYCHRL claim under more lenient notice-pleading standard where plaintiff only alleged
general interpersonal discomfort); Spellman v. Gucci Am., Inc., 2015 NY Slip Op 31728 (Sup.
Ct. N.Y. Cty. 2015) (dismissing claim of gender-based hostile work environment because the
allegations in the complaint “do not give rise to a cognizable theory under the NYCHRL”). In
short, the NYSHRL and the NYCHRL are plainly inapplicable to Plaintiff.

        For all these reasons, Plaintiff’s claim for gender-based discrimination is patently
frivolous and must be dismissed.

Defendants Will Seek Attorneys’ Fees Under New York’s Anti-SLAPP Law

        Please also be advised that should Plaintiff proceed with these claims, Defendants will seek
fees pursuant to New York’s anti-SLAPP law. The anti-SLAPP law, amended on November 10,
2020 and effective “immediately,” applies to claims arising from “any communication in a place
open to the public or a public forum in connection with an issue of public interest;” or from “any
other lawful conduct in furtherance of the exercise of the constitutional right of free speech in
connection with an issue of public interest.” N.Y. Civil Rights Law § 76-a. The law applies to
such suits that are “commenced or continued.” N.Y. Civil Rights Law § 70-a(1) (emphasis
added).

        As a result, in the likely event that the FAC is found to be “without a substantial basis in
fact and law,” Plaintiff will be liable for a mandatory award of costs and attorneys’ fees under the
anti-SLAPP statute. See N.Y. Civil Rights Law § 70-a(1)(a) (“[C]osts and attorney’s fees shall be
recovered upon a demonstration . . . that the action involving public petition and participation was
commenced or continued without substantial basis in fact and law and could not be supported by
substantial argument for the extension, modification or reversal of existing law.” (emphasis
added)). Defendants reserve the right to assert any and all rights under the anti-SLAPP law.

Conclusion

       The claims in the FAC are not merely weak; they are fundamentally defective, and at odds
with both the law and the facts alleged in the FAC. As such, they are frivolous and must be
withdrawn. Should you fail to do so, Defendants will move for costs.




                                                  5
         Case 1:20-cv-06135-JPO Document 36-1 Filed 01/22/21 Page 7 of 10




                                            Sincerely,

                                            Davis Wright Tremaine LLP




                                            Katherine M. Bolger


Encls.




                                        6
        Case 1:20-cv-06135-JPO Document 36-1 Filed 01/22/21 Page 8 of 10




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT NEW YORK

                                                      X
BRUCE HAY,                        :
                                  :                       Case No. 1:20-cv-6135-JPO
                       Plaintiff, :
                                  :                       DRAFT
           - against -            :
                                  :                       NOTICE OF DEFENDANTS’
NEW YORK MEDIA LLC, KERA BOLONIK, :                       MOTION FOR SANCTIONS
and DAVID KORZENIK,               :                       AGAINST PLAINTIFF PURSUANT
                                  :                       TO FED R. CIV. P. 11(C)
                       Defendant. :
                                                      X



       Please take notice that the undersigned attorneys for defendants New York Media LLC

(“New York Media”), Kera Bolonik (“Bolonik”) and David Korzenik (“Korzenik”) (collectively,

“Defendants”) will move before the Honorable J. Paul Oetken, United States District Judge for

the Southern District of New York, at Thurgood Marshall United States Courthouse, 40 Foley

Square, New York, New York for: (a) an Order granting Defendants’ motion for sanctions

against the plaintiff Bruce Hay (“Plaintiff”) pursuant to Fed. R. Civ. P. 11(c); and (b) such other

relief as this Court may deem just and proper.

       This motion will be based upon the accompanying memorandum of law, all pleadings,

and such additional oral or documentary evidence as may be received before or at a hearing on

this motion.

       This motion is based on the fact that, despite being put on notice of the defects in the

pleading purporting to assert claims against Defendants, Plaintiff has refused to withdraw the

First Amended Complaint or otherwise cure those defects. Specifically:

       The First Amended Complaint purports to assert a breach of contract claim against

Defendants New York Media and Bolonik, notwithstanding that the alleged contract violates the

statute of frauds and contains fatally vague terms;
         Case 1:20-cv-06135-JPO Document 36-1 Filed 01/22/21 Page 9 of 10




         The First Amended Complaint purports to assert a defamation claim against Defendants

New York Media and Bolonik, notwithstanding that Plaintiff consented to publication of the

allegedly defamatory material;

         The First Amended Complaint purports to assert a defamation claim against Defendants

New York Media and Bolonik, notwithstanding that the allegedly defamatory statements either

have been admitted to be true by Plaintiff, or are not “of and concerning” Plaintiff;

         The First Amended Complaint purports to assert a slander claim against Defendant

Korzenik, notwithstanding that Plaintiff has failed to plead special damages with respect to this

claim;

         The First Amended Complaint purports to assert a claim for gender-based discrimination

under the New York State Human Rights Law (“NYSHRL”) and the New York City Human

Rights Law (“NYCHRL”) against Defendants New York Media and Bolonik, notwithstanding

that Plaintiff does not belong to any of the categories of individuals protected by those statutes;

and

         The First Amended Complaint purports to assert a claim for gender-based discrimination

under the NYSHRL and the NYCHRL against Defendants New York Media and Bolonik,

notwithstanding that the behavior complained of does not constitute gender-based discrimination

under either of those statutes.

         Plaintiff, through his counsel, has a continuing obligation under Rule 11 to, inter alia, (i)

correct or withdraw any documents he filed with the Court that are defective; and (ii) conduct a

reasonable inquiry into the factual contentions set forth in court filings. Because Plaintiff has

failed to do so, Defendants hereby request entry of an order awarding to Defendants the costs




                                                   2
       Case 1:20-cv-06135-JPO Document 36-1 Filed 01/22/21 Page 10 of 10




and attorneys’ fees incurred as a consequence of Plaintiff’s pursuit of claims which have no

foundation in fact or law.



Dated: New York, New York
       [date]


                                             Respectfully submitted,

                                             By:
                                                  Katherine M. Bolger
                                                  Jeremy A. Chase
                                             Davis Wright Tremaine LLP
                                             1251 Avenue of the Americas, 21st Floor
                                             New York, NY 10020-1104
                                             Tel.: (212) 489-8230
                                             Fax: (212) 489-8340
                                             katebolger@dwt.com
                                             jeremychase@dwt.com

                                             Attorneys for Defendants New York Media LLC,
                                             Kera Bolonik and David Korzenik




                                                3
